Per Curiam. The Attorney General filed suit seeking reimbursement for the State for maintaining appellants who were inmates in the Department of Corrections. The trial court held that the State was entitled to reimbursement from the inmates’ social security and veterans’ benefits. We affirmed, Purtle J., dissenting, and issued our mandate. 290 Ark. 47, 716 S.W.2d 755 (1986). The Supreme Court of the United States reversed and remanded back to this Court (Slip opinion, March 29,1988). We accordingly reverse our prior holding and remand to the trial court for proceedings not inconsistent with the opinion of the Supreme Court of the United States.